LURTON, Circuit Judge.
These two cases involve the taxes assessed against the Adams Express Company for 1897 and 1898. They were heard with Coulter, Auditor, v. Wier, President Adams Express Company (No. 1,224; C. C. A.) 127 Fed. 897, just disposed of by an opinion which covers all the questions arising upon these appeals. The decree in each case will be reversed, so far as relief is sought against the taxes claimed by the commonwealth of Kentucky, and affirmed, so far as the defendant is restrained from certifying the valuations for local assessments, except as corrected. The costs of appeal in each case will be divided.